PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/121,804
Filing Date: 5 Sep 2018
Appellant(s): Wang et al.



__________________
Timothy J. Murphy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/10/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 3-5, 7-16, 18 and 20 are currently pending. 
Claim(s) 1, 6, 17 and 19 have been canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 7-9, 12-13, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0301057, Subramanian et al. in view of US 2012/0149258, Tartaglia and US 2008/0296271, Klein et al.
Regarding claims 1, 8 and 9
Subramanian teaches a battery assembly (24) [Fig. 2 and paragraph 0043], comprising: 

a busbar (66) [Fig. 2 and paragraphs 0046-0047]; and
a first weld bead (92) securing the busbar (66) to the terminal [Fig. 2, paragraphs 0046-0047 and 0054], wherein
the battery cell is a first battery cell (58-1) and the terminal is a first terminal (see, for example, negative terminal) [Subramanian, Fig. 2, paragraphs 0045-0046 and 0054],
the busbar (66) is connected to a second terminal (corresponding to a positive terminal) of a second battery cell (58-2) with at least one second weld bead (corresponding to weld bead 92 connecting the positive terminal of second battery cell 58-2 to the busbar 66) [Subramanian, Fig. 2, paragraphs 0045-0046 and 0054].
Subramanian does not teach the first weld bead including a plurality of first weld beads, the second weld bead including a plurality of second weld beads, wherein each of the plurality of first weld beads and each of the plurality of second weld beads are spaced apart from one another.
Tartaglia teaches a battery cell assembly comprising a battery cell (8) wherein providing a plurality spaced apart weld beads to connect an end of a conductive strip (i.e., busbar) to a terminal provides an air gap between the battery terminals and the bottom surface of the strip (busbar) which allows the welding to be improved while also reducing the flow of heat from the welder into the battery cells [paragraphs 0006 and 0023-0024].  

	Subramanian modified by Tartaglia does not teach each of the plurality of first weld beads and each of the plurality of second weld beads being substantially Z-shaped such that each of the plurality of first weld beads includes a first leg and a second leg substantially parallel to one another and a diagonal leg connecting opposite ends of the first and second legs.
Klein discloses a welding system (abstract) where a laser is used to form welding patterns [paragraph 0050]. Klein further discloses that a Z-pattern including a first leg and a second leg substantially parallel to one another, and a diagonal leg connecting opposite ends of the first and second legs [see Fig. 9, Z-shaped weld, and paragraph 0052], wherein the Z-shape for the weld is desired because it optimizes the effectiveness of the shielding gas by allowing the shielding gas to better interact with the laser-induced plasma thereby suppressing the plasma and improving the penetration of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify each of the plurality of first and second weld beads of modified Subramanian to have a Z-shape including a first a leg, a second leg and a diagonal leg, as in Klein, in order to allow the shielding gas to better interact with the laser-induced plasma thereby suppressing the plasma and improving the penetration of the laser  beam and/or reducing the porosity of the resulting weld which provides for a better weld and increased toughness [Klein, paragraphs 0051-0052].
Regarding claim 3 
Modified Subramanian teaches the battery assembly as set forth above, wherein: the first leg includes a first end and a second end [Klein, Fig. 9, Z-shaped weld and paragraph 0052], 
the diagonal leg includes a first end and a second end [Klein, Fig. 9, Z-shaped weld and paragraph 0052],
 	the second leg includes a first end and a second end aligned with the first end and second end of the first leg, respectively [Klein, Fig. 9, Z-shaped weld and paragraph 0052], 
the first end of the diagonal leg is coextensive with the second end of the first leg [Klein, Fig. 9, Z-shaped weld and paragraph 0052], and 
the second end of the diagonal leg is coextensive with the first end of the second leg [Klein, Fig. 9, Z-shaped weld and paragraph 0052].
Regarding claim 7
Modified Subramanian teaches the battery assembly as set forth above, modified Subramanian discloses the plurality of spaced apart weld beads comprising a Z-shape [Klein, Fig. 9, Tartaglia, paragraphs 0023-0024].  Because there are plurality of spaced apart Z-shaped weld beads, some of the plurality of the first weld beads are substantially mirror images of others of the plurality of weld beads when compared in a different plane (i.e. when you are stacking (2) Z-shaped weld beads for comparison). Assuming arguendo, that applicant intended to claim where the orientation of some of the plurality of the first weld beads are substantially mirror images of others of the plurality of weld beads, Klein discloses that any pattern could be used [paragraph 0073]. As such, it would have been obvious to one having ordinary skill in the art to have modified the shape of some of the weld beads such that some of the plurality of the first weld beads are substantially mirror images of others of the plurality of weld beads as taught by Klein because the overall shape would still remain substantially Z-shaped while still allowing the shielding gas to better interact with the laser-induced plasma as expected.
Regarding claim 12
Modified Subramanian teaches the battery assembly as set forth above, wherein the terminal is either a positive or a negative terminal [Subramanian, paragraphs 0044-0046].
Regarding claim 13
Modified Subramanian teaches the battery assembly as set forth above, wherein the battery cell is a pouch cell [Subramanian, paragraph 0044].
Regarding claim 15
Subramanian teaches a method comprising:
welding a busbar (66) to a terminal of a battery cell (58) using a weld pattern that includes a weld bead (92) [Fig. 2, paragraphs 0043, 0046-0047 and 0054].
Subramanian does not teach the weld pattern including a plurality of weld beads spaced apart from one another.
Tartaglia teaches a weld pattern for welding an end of a conductive strip (i.e., busbar) to a terminal of a battery cell (8) [Fig. 2 and paragraph 0006], wherein the weld pattern includes a plurality of weld beads spaced apart from one another in order to provide an air gap between the battery terminals and the bottom surface of the strip (busbar) which allows the welding to be improved while also reducing the flow of heat from the welder into the battery cells [paragraphs 0006 and 0023-0024].  
Subramanian and Tartaglia are analogous inventions in the field of methods of welding conductive strips to terminals of battery cell assemblies.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the weld pattern of Subramanian to comprise a plurality of weld beads spaced apart from one another, as in Tartaglia, in order to improve welding process while avoiding damage to the battery cells [Tartaglia, paragraphs 0006 and 0023-0024].  Since Tartaglia teaches that welding introduces heat and damages the battery, by providing a plurality of weld beads with spaces therebetween, an air gap is created between the busbar and the terminal and, since air is a poor conductor of heat, the heat generated will not be conducted into the battery cell thereby reducing heating of the battery cell [paragraphs 0023-0024].

Klein discloses a welding system (abstract) where a laser is used to form welding patterns [paragraph 0050]. Klein further discloses that a Z-pattern including a first leg and a second leg substantially parallel to one another, and a diagonal leg connecting opposite ends of the first and second legs [see Fig. 9 and paragraph 0052], the Z-pattern being desired because it optimizes the effectiveness of the shielding gas by allowing the shielding gas to better interact with the laser-induced plasma thereby suppressing the plasma and improving the penetration of the laser beam and/or reducing the porosity of the resulting weld which provides for a better weld and increased toughness [see Fig. 9, Z-shaped weld, and paragraphs 0051-0052].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify each of the plurality of weld beads of modified Subramanian to have a Z-shape including a first a leg, a second leg and a diagonal leg, as in Klein, in order to allow the shielding gas to better interact with the laser-induced plasma thereby suppressing the plasma and improving the penetration of the laser  beam and/or reducing the porosity of the resulting weld which provides for a better weld and increased toughness [paragraph 0051].
Regarding claim 16

Regarding claim 20
Modified Subramanian teaches the battery assembly as set forth above, modified Subramanian discloses the plurality of spaced apart weld beads comprising a Z-shape [Klein, Fig. 9, Tartaglia, paragraphs 0023-0024].  Because there are plurality of spaced apart Z-shaped weld beads, some of the plurality of the first weld beads are substantially mirror images of others of the plurality of weld beads when compared in a different plane (i.e. when you are stacking (2) Z-shaped weld beads for comparison). Assuming arguendo, that applicant intended to claim where the orientation of some of the plurality of the first weld beads are substantially mirror images of others of the plurality of weld beads, Klein discloses that any pattern could be used [paragraph 0073]. As such, it would have been obvious to one having ordinary skill in the art to have modified the shape of some of the weld beads such that some of the plurality of the first weld beads are substantially mirror images of others of the plurality of weld beads as taught by Klein because the overall shape would still remain substantially Z-shaped while still allowing the shielding gas to better interact with the laser-induced plasma as expected.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0301057, Subramanian et al. in view of US 2012/0149258, Tartaglia and US 2008/0296271, Klein et al., as applied to claims 1, 3, 7-9, 12-13, 15, 16 and 20 above, and further in view of US 2010/0248010, Butt et al. 
Regarding claim 10
	All the limitations of claim 1, from which claim 10 depends, have been set forth above.
Modified Subramanian is silent to where the terminal is comprised of a first material and the busbar is comprised of a second, different material.
Butt discloses busbars for battery systems (title) that connects a first and second cell (abstract, plurality of cells). The terminal is comprised of a first material [paragraph 0093]and the busbar is comprised of a second, different material  (the busbar comprises multiple materials) [paragraph 0097].
It would have been obvious to one having ordinary skill in the art to have modified the battery assembly of modified Subramanian such that the terminal is comprised of a first material and the busbar is comprised of a second, different material as taught by Butt because the combination of known materials to arrive at a known battery assembly is well within the ambit of one of ordinary skill in the art and would not amount to anything unexpected. The use of a bimetallic busbar also allows for further balance and optimization of the electrical current characteristics of busbar whose materials may be independently tailored to achieve similar resistances through each portion [Butt, paragraph 0097].
Regarding claim 11 
	Modified Subramanian teaches the battery assembly as set forth above, wherein the first material is copper and the second material is aluminum [Butt, paragraph 0093].
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0301057, Subramanian et al. in view of US 2012/0149258, Tartaglia and US 2008/0296271, Klein et al., as applied to claims 1, 3, 7-9, 12-13, 15, 16 and 20 above, and further in view of US 2012/0088132, Ahn.
Regarding claim 14
All the limitations of claim 13, from which claim 14 depends, have been set forth above.
	Modified Subramanian teaches the battery assembly as set forth above, wherein the plurality of first weld beads include a plurality of Z-shapes weld beads spaced apart from one another [Tartaglia, paragraphs 0006 and 0023-0024; Klein, Fig. 9 and paragraphs 0050-0052].
Regarding the limitation that the weld beads are spaced apart from one another in a direction of a height of the battery assembly, the term ‘height’ is subjective and any dimension to which the weld beads (which are 3-dimensional) adds to would be considered to be a ‘height’ of the battery. As such, modified Subramanian discloses the limitation as claimed.
Modified Subramanian, however, does not explicitly disclose where the battery cell is arranged such that the terminal projects from a lateral side of the battery assembly.
Ahn discloses a battery unit and battery module (title) where electrode terminals 320 protrude from a lateral side of the battery assembly (see Fig. 2). The terminals protrude and reside between protrusions 240 which allows air to be discharged toward the terminal to allow linear flow and prevents air from dispersing laterally thus preventing a decrease in cooling efficiency for the terminal [Ahn, paragraph 0083].
.

Allowable Subject Matter
Claims 4, 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “the first end of the first leg is curved toward the second leg, and the second end of the second leg is curved toward the first leg” in the context of other limitations recited in the claims.  By curving the ends of the legs towards opposing legs of the Z-shaped bead, the defects that occur on high-stress areas (end points of the weld beads) are unlikely to affect performance since the areas where defects occur are displaced [see paragraph 0065 of the instant specification].  Accordingly, the structure recited in claim 4 provides unexpected results and is not obvious over the prior art.
Regarding claim 5
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “the first end of the first leg projects normally from a remainder of the first leg, and the second end of the second leg projects normally from a remainder of 
Regarding claim 18
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “the first end of the first leg is curved toward the second leg, and the second end of the second leg is curved toward the first leg” in the context of other limitations recited in the claims.  By curving the ends of the legs towards opposing legs of the Z-shaped bead, the defects that occur on high-stress areas (end points of the weld beads) are unlikely to affect performance since the areas where defects occur are displaced [see paragraph 0065 of the instant specification].  Accordingly, the structure recited in claim 18 provides unexpected results and is not obvious over the prior art.


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

The rejection of claims 1, 3-5, 7-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
.  


(2) Response to Argument

Appellant begins traversal of the rejection of claims 1 and 15 on page of the Appeal Brief (herein after referred to as “Brief”) filed on 12/10/2020.

A. REJECTION OF CLAIMS 1 AND 15 UNDER 35 U.S.C. §103 OVER SUBRAMANIAN (U.S. 2016/0301057) IN VIEW OF TARTAGLIA (U.S. 2012/0149258) AND KLEIN (U.S. 2008/0296271).

On pages 5-6 of the Brief, Appellant argues that Subramanian teaches one to connect a terminal to a busbar with a single weld bead, not a plurality of beads, let alone Z-shaped beads. 
Appellant argues that Tartaglia teaches one to use spot welding to create an air gap to reduce the flow of heat.
Appellant further argues that Klein and Tartaglia are not combinable teachings because the Z-shaped beads of Klein would reduce the air gap discussed in Tartaglia, and would tend to increase the flow of heat between the terminal and the battery.

Examiner respectfully disagrees. It is not clear how applicant comes to the conclusion that the Z-shaped of the beads in Klein would reduce the air gap required by 

Applicant provides no pertinent arguments regarding claims 3, 7-9, 12-13, 15 and 16.  Accordingly, the rejection of claims 3, 7-9, 12-13, 15 and 16 is maintained.

B. REJECTION OF CLAIMS 7 AND 20 UNDER 35 U.S.C. §103 OVER SUBRAMANIAN (U.S. 2016/0301057) IN VIEW OF TARTAGLIA (U.S. 2012/0149258) AND KLEIN (U.S. 2008/0296271).

On page 8 of the Brief, Appellant argues that “[e]ven if one did modify Subramanian to include the Z-shaped bead of Klein, there is no reason to arrange some of those beads such that they are mirror images of other beads.”

Examiner respectfully disagrees.  Because there are plurality of spaced apart Z-shaped weld beads, some of the plurality of the first weld beads are substantially mirror images of others of the plurality of weld beads when compared in a different plane (i.e. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        
Conferees:
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721                                                                                                                                                                                                        
/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.